Citation Nr: 0217195	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  98-04 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran had active service from December 1966 to March 
1967.

The veteran's original claim seeking entitlement to service 
connection for a back disorder was denied by the No. Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), in a July 1967 rating decision.  The 
case was timely appealed to the Board of Veterans' Appeals 
(Board), which denied service connection for a back 
disability in a decision dated in November 1968.  The 
veteran's attempts to reopen his claim were repeatedly 
denied by the RO and the Board on various occasions from 
1976 to 1998.  However, in an August 1999 Board decision, 
the veteran's claim was reopened, and the case was remanded 
to the RO for additional development.  Subsequently, in a 
January 2001 Board decision, the veteran's claim of service 
connection for a low back disability was denied.

The veteran appealed the January 2001 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a March 2001 Joint Motion for Remand and to Stay 
Proceedings by the Secretary and the veteran's 
representative at that time (Joint Motion), the Court issued 
an April 2001 Order vacating the January 2001 Board decision 
in light of the recent changes in the law pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2002).  At present, the veteran's case is once again before 
the Board pursuant to the April 2001 Court Order.

The Board notes that the veteran was formerly represented by 
James W. Stanley, Jr., who had his authority to represent VA 
claimants revoked effective October 10, 2001.  It appears 
the veteran was notified by VA of this fact, and in 
correspondence received from the veteran in November 2001, 
he indicated that he wished to represent himself and desired 
to waive the remaining of the 30 days allowed to him to 
select additional representation.

In March 2002, the Board forwarded the case to an 
independent medical expert (IME) for an advisory opinion.  
The requested opinion was received at the Board in April 
2002.  The IME report was forwarded to the veteran and he 
presented additional argument in October 2002.  The case is 
now ready for appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The record contains clear and unmistakable evidence 
establishing that the veteran's congenital low back 
disability preexisted his entrance into active service.

3.  The veteran did not sustain a permanent increase in 
severity of his preexisting congenital low back disability 
during active service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated 
during active service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1137, 1153, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2002); 
67 Fed.Reg. 67,792 (November 7, 2002) (to be codified at 
38 C.F.R. §§ 3.307, 3.309(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this 
appeal.  On November 9, 2000, the President signed the 
"Veterans Claims Assistance Act of 2000" (VCAA), 38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a case such as this because the 
claim was pending on the date of enactment of the new law.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim 
that is not well grounded.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA.  66 Fed. Reg. 45,620, 
45,629 (August. 29, 2001).  Accordingly, in general where 
the record demonstrates that the statutory mandates have not 
been satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the Veterans Claims 
Assistance Act of 2000 as well as the recent implementing 
regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has been informed of the evidence needed to show his 
entitlement to service connection for a low back disability 
via the March 1998 statement of the case, a May 2000 
supplemental statement of the case, and the August 1999 and 
January 2001 Board decisions/remands.  Specifically, the 
appellant has been informed of the need to provide evidence 
showing that his pre-existing congenital low back disability 
was permanently aggravated during his active service.  
Furthermore, via the January 2001 Board decision, the 
veteran was given specific information with respect to the 
VCAA and of the changes in the law pursuant to the enactment 
of the VCAA.  Lastly, in a July 2001 statement from the 
veteran's attorney at that time, the attorney made arguments 
on behalf of the veteran in light of the enactment of the 
VCAA and specifically cited to the changes in the law 
pursuant to VCAA.  As such, the veteran is charged with 
constructive knowledge of the changes in the law pursuant to 
the VCAA.  The notification requirement has therefore been 
satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(c)).  In 
this case, all available service medical records have been 
obtained.  Pursuant to the August 1999 Board remand and via 
a September 1999 RO letter, the veteran was contacted and 
notified that the VA would assist him in obtaining medical 
evidence from private health care providers if he so 
desired.  In this respect, at the request of the veteran, 
the RO obtained records from the AHEC family practice.  
Subsequently, in July 2001 and April 2002 Board letters, the 
veteran was given additional time to submit any additional 
evidence or argument that he wished to be considered in the 
adjudication of his claim.  In response to the RO and Board 
letters, the veteran has submitted various private medical 
records which will be further discussed below.  No 
additional unobtained evidence, which may aid the veteran's 
claim or might be pertinent to the bases of the claim, has 
been identified.  Lastly, in March 2002, the Board requested 
an IME opinion primarily regarding the etiology of the 
veteran's low back disability.  Lastly, the veteran has been 
given the opportunity to present testimony at various RO 
hearings, the last hearing having been held on October 14, 
1997, as well as at a personal hearing before a traveling 
member of the Board held on May 20, 1999.  Thus, the duty to 
assist requirement has been satisfied as well.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).       

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statue.

In this case, the veteran contends that he has developed a 
chronic back disability as a result of active service.  
Specifically, he states that he had a back disability prior 
to entrance into active service, but that such disability 
was aggravated when a drill instructor stood on his back 
during calisthenics.  The veteran reports that he has 
experienced chronic back pain since he was discharged from 
service.

Generally, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  Service connection may 
also be allowed on a presumptive basis for certain chronic 
diseases, such as arthritis, if manifested to a compensable 
degree within a one year period of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002); 67 Fed.Reg. 67,792 (November 7, 
2002) (to be codified at 38 C.F.R. §§ 3.307, 3.309(a)).

Regulations provide that a preexisting injury or disease 
will be considered to have been aggravated by active duty 
service where there is an increase in disability during such 
service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) (2002).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  A veteran who served 
during a period of war or during peacetime service after 
December 31, 1946 is presumed in sound condition except for 
defects noted when examined and accepted for service. Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b) 
(2002).  The burden of proof is on the government to rebut 
the presumption of sound condition upon induction by showing 
that the disorder existed prior to service; if the 
government meets this requirement, it must then show that 
the condition was not aggravated in service.  Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the 
Board must first determine whether there has been any 
measured worsening of the disability during service and then 
whether this constitutes an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, 
has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and 
regulations for VA compensation purposes. 38 C.F.R. 
§ 3.303(c) (2002).  A defect is a structural or inherent 
abnormality or condition which is more or less stationary in 
nature. VAOPGCPREC 82-90 (O.G.C. Prec. 82-90). A disease may 
be defined as any deviation from or interruption of the 
normal structure or function of any part, organ, or system 
of the body that is manifested by a characteristic set of 
symptoms and signs and whose etiology, pathology, and 
prognosis may be known or unknown. Id.  Service connection 
may be granted for diseases of congenital, developmental, or 
familial origin, but not for defects, unless such defect was 
subject to superimposed disease or injury during military 
service. Id.

In this case, the service medical records show that the 
veteran underwent his entrance examination in January 1966 
(although he did not enter active service until December 
1966).  The entrance examination shows that the veteran's 
spine was normal.  However, June 1966 records from the 
Wadley Hospital indicate that an x-ray study of the 
veteran's lumbosacral spine (obtained prior to entrance into 
active service in December 1966) revealed an anomaly in the 
development of the spine with four lumbar vertebrae and a 
transitional vertebra that was bilaterally sacralized.  The 
veteran was diagnosed with anomalous transitional 
lumbosacral vertebra which was sacralized bilaterally, and 
pseudoarthritis formation between the transitional vertebra 
and the sacrum.

The service medical records include medical notations 
showing that the veteran was seen for complaints of back 
pain on December 14, 1966.  An x-ray study of the 
lumbosacral spine revealed that there was partial 
sacralization of L5 which was a variant of normal.  The 
lumbar spine was entirely negative.  He was given exercises 
to strengthen his back.      

Service medical notations dated January 7, 1967 show that 
the veteran was again having bad back pains, and was unable 
to run well.  The June 1966 private x-ray study was referred 
to the orthopedic clinic for evaluation and recommendation 
regarding the veteran's duty status.  January 9 notations 
show chronic low back pain, aggravated by heavy duty, with 
moderate spasms of the left paraspinous muscles.  The 
veteran's impression was acute low back pain.  Additional 
January 9 notations further indicate that he was placed on 
physical profile for chronic low back pain, January 12 and 
January 14 notations reveal he had improved, and January 23 
notations show he was no longer on profile.

February 3, 1967 service medical notations indicate that 
once again the veteran was seen for low back pain and left 
paraspinous muscle spasms.  He reported that he had just 
restarted his training.  February 8 records note continued 
back pain and paravertebral muscle strain, but good range of 
motion with no radicular signs.  A back corset was 
recommended at this time.  And, February 23 notations show 
that the veteran was now wearing a back corset, but that it 
was bothering him.

March 1, 1967 service medical notations further reveal that 
the veteran was experiencing much trouble with his back, and 
was unable to do his exercises.  He was scheduled for a 
follow up visit to the orthopedic clinic, and for a 
determination as to whether the veteran was fit for duty.  
The veteran was returned to physical profile on March 4.

On March 6, 1967, the veteran underwent a physical 
examination as part of a review of his disability by a 
Medical Board.  His history noted that he had experienced 
back pain fairly frequently most of his life and that the 
pain was located in the lumbar region of the back and 
radiated into the left hip.  An x-ray study from the 
veteran's private doctor confirmed that he had been treated 
for this disability numerous times in the past.  And, on 
examination, there was considerable lumbar lordosis with 
some paraspinous muscle spasm and decreased range of motion 
in the back.  Straight leg raising was positive.  A new x-
ray study revealed an anomalous articulation of the L5 
vertebra with the sacrum, which could be interpreted as a 
transitional type vertebra or a sacralized L5 vertebra.  The 
recommendation was that, since the veteran did not meet 
induction standards, he should be separated from active 
service.  His disability was said to have existed prior to 
service, and was not service aggravated.

A Medical Board Proceedings report issued on March 6, 1967 
reveals that the veteran's spine was abnormal.  The summary 
of defects and diagnoses included sacralization of L5, which 
was not incurred in the line of duty, and existed prior to 
service.  The Medical Board recommended that the veteran be 
separated.  The findings section again noted that the 
veteran's back problem existed prior to service and was not 
service aggravated.

The postservice medical records include a June 1967 VA 
examination report which shows the veteran walked into the 
examiner's office with a slow, steady gait.  He wore a 
corset over the lumbar spine section, and claimed that a 
Sergeant stepped on his back or legs while he was doing 
calisthenics.  The veteran stated he had pain in his lumbar 
spine section and limited motion since that incident.  An x-
ray study found that L5 was transitional with expanded 
transverse processes, which articulate with the wings of the 
sacrum, and showed slight sclerosis and lipping of the 
arthrosis.  There was a slight dextroscoliosis of the lumbar 
spine, which was otherwise negative.  Following the 
examination, the veteran was diagnosed with dextroscoliosis 
of the lumbar spine with transitional L5, osteoarthritis of 
the sacroiliac joints, and residuals of a leg injury not 
found.

In August 1968, the veteran was examined by N. Knight, M.D.  
At that time, the veteran was noted to have had low back 
pain as long as he could remember.  At the inception it was 
mild and required no therapy until he went into service.  
His symptoms prior to service entrance included intermittent 
low back pain aggravated by lifting, lasting only a few 
minutes and then clearing completely.  The veteran also 
reported he had failed a physical examination for a job in 
1965, but had worked as a welder until he was inducted into 
service in December 1966.  He further reported that the 
onset of more severe low back aches/pains was during basic 
training.  At that time, he developed more severe pain in 
the lower back region with migration over the left posterior 
sacroiliac joint region.  As well, he reported that there 
were two occasions in which a drill sergeant walked across 
his back and legs, which further aggravated his pain.  He 
was subsequently discharged due to his low back pathology.  
Since discharge, he has had intermittent symptoms in his low 
back with some discomfort over the left sacroiliac region, 
generally increasing with activity and diminishing with 
inactivity.  Upon x-ray examination, Dr. Knight found the 
veteran had transitional L5 vertebra with bilateral 
sacralization and pseudoarthrosis formation.  However, this 
study, when compared to the 1966 pre-service x-ray study 
(from the Wadley Hospital) revealed no change.  There was no 
evidence of any arthritic process on either film.  The 
veterans' impression was postural low back pain, and 
transitional lumbosacral vertebra with sacralization of L5 
and pseudoarthrosis formation.

Dr. Knight's August 1968 report further noted that there was 
some discrepancy of thought among orthopedists as to the 
weight given to a transitional lumbosacral vertebra, as this 
was one of the more common congenital anomalies present in 
the lumbar and lumbosacral spine.  It was Dr. Knight's 
opinion that it contributed to an increased likelihood of 
postural back pain and various elements of lumbosacral 
strain.  The veteran's main pathology was believed to be the 
postural low back pain with recurring episodes of 
lumbosacral strain, probably exacerbated or potentiated by 
the congenital anomaly of the transitional vertebra.  Dr. 
Knight further believed that the trauma sustained during 
basic training brought to light the latent tendency for back 
pain, and that if the veteran were to again be involved in 
similar activities, he would have more pain.  The trauma 
sustained during basic training was one of the multiple 
traumas he had and would sustain during life, but that there 
were multiple opinions on the possibility of permanent 
exacerbation to the back from the trauma sustained in 
service.  However, Dr. Knight believed that it was 
impossible to look back on something that happened in 
December 1966 later in August 1968, and say whether or not 
it contributed to any permanent exacerbation or residuals of 
the veteran's back.

In February 1975, the veteran was examined for Social 
Security Administration (SSA) benefits purposes.  At that 
time, he stated that he had experienced low back pain for as 
long as he could remember, and that the pain was mild at its 
inception and required no therapy, but that the symptoms now 
included intermittent low back pain aggravated by lifting.  
The pain would last a few months, but then it clear 
completely.  The veteran further indicated he had played 
basketball and football without problem, but that he had 
been turned down for employment after an examination in 
1965.  He was later inducted for military service, but was 
discharged due to his persistent low back pain.  He had 
experienced persistent low back pain since that time.  At 
the time of this examination, an x-ray study was performed, 
and compared to an August 1968 study.  The transitional L5 
with the narrowing of the lumbosacral intervertebral space 
and sacralization of the transverse processes with a pseudo-
joint formation was identified and unchanged. The impression 
was no significant change in the lumbar spine since 1968.  
Following the examination, the impression was bilateral 
sacralization L5 with increased lumbar lordosis, and it was 
felt that the veteran had low back pain due to the 
transitional lumbosacral vertebra, although the objective 
physical examination was quite good and did not preclude 
moderately heavy activity.

Many lay statements and letters from friends of the veteran 
were received in February 1976.  The statements in essence 
indicate that they knew the veteran before entrance into 
active service and that he did not have a back disability at 
that time.  However, it became apparent that he had a back 
problem when he returned home from active service.

A March 1977 SSA examination was conducted by the same 
examiner who conducted the February 1975 SSA examination, 
with similar results.  An x-ray study was conducted, and the 
examiner stated that the L5 narrowing was congenital.

In August 1977, the veteran was examined by T. Fletcher, 
M.D.  The veteran reported he had experienced back and leg 
pain for several years, but that they had become much worse 
over the past three years.  The veteran's primary problem 
was deemed to be degenerative disc disease involving the 
lumbar area, and to a lesser extent the cervical area.  This 
was associated with tension myositis and mild or early 
osteoarthritis.

A March 1978 VA examination report reveals the veteran 
reported back pain for a number of years, and that he 
remembered pain as a child.  His pain was aggravated by 
sports and carrying heavy objects, and he was unable to 
participate successfully in sports, although he did play 
some basketball.  He further noted that he had been refused 
work due to an abnormal back x-ray study, but then obtained 
work as a welder.  Subsequently, he entered active service, 
and indicates he reported back problems on his entrance 
examination.  During service, a sergeant walked across the 
backs of his legs while he was doing calisthenics, which 
caused injury, and thus, he was treated immediately after 
the injury.  Subsequently, the veteran was returned to duty 
after some improvement, but he injured his back again after 
a sergeant pulled him backward on the rifle range.  The 
veteran was eventually discharged.  On current x-ray 
examination, the veteran's back revealed sacralization of L5 
with narrowing of the L5 to S1 disc space, and his diagnoses 
included exaggerated lordotic curve of the spine and slight 
scoliosis to the right of the lumbar spine.

The veteran submitted in July 1978 a lay statement from a 
friend who was in basic training with the veteran.  The lay 
statement notes that he knew the veteran before active 
service, but was unaware of any back problem.  He added that 
a drill sergeant hurt the veteran during physical exercises, 
and that the veteran was then found to have a back 
disability.  The veteran had not looked good since discharge 
from service.

In July 1978, the veteran testified at a hearing before a 
hearing officer.  At this time, he stated that he had a back 
disability prior to entering service, and that this was 
confirmed by x-ray study.  He further testified that a drill 
sergeant had walked across his legs while he was exercising, 
and that he was then sent for treatment after that.  He 
continued to receive treatment while in service, and was 
eventually given a corset.  The veteran believed that his 
back disability was aggravated by his injury as he had 
continued to have problems with his back following 
discharge.  The veteran also offered testimony at length 
describing his current symptoms and their effect on his 
employability.  See July 1978 Hearing Transcript.

At an August 1978 VA examination, the veteran gave a history 
of being born with an abnormal back which was injured during 
service while doing calisthenics.  An x-ray study visualized 
the partial sacralization of L5.  No other significant 
abnormalities were noted, and there had been no change since 
March 1978.  Upon examination, he was found to be very 
cautious, and the examiner noted that he was sure the 
veteran had a very high degree of psychosomatic overlay 
concerning his condition as there was very little found to 
justify his amount of complaining.  The veteran's diagnoses 
included congenital deformity of the spine by x-ray, 
degenerative disc disease of the cervical and lumbosacral 
spine, not found.  A neuropsychiatric examination conducted 
at this time did not confirm a psychosomatic overlay, and 
the diagnosis was no neuropsychiatric disease.

Additional lay statements received in June 1984 and 
September 1984 from two individuals who were in basic 
training with the veteran indicate that the veteran did not 
experience any back problems until he was stepped on by a 
drill sergeant.  Afterwards, the veteran immediately 
developed back pain, and continued to have problems for the 
remaining time that they served together.

The veteran appeared at an additional hearing at the RO in 
October 1984.  The veteran noted the lay statements he had 
submitted in support of his claim.  The remainder of his 
testimony was essentially the same as was offered in July 
1978, with great emphasis on the injury he states he 
received when the drill sergeant stepped on him.  See 
October 1984 Hearing Transcript.

Private medical records dated from 1987 to 1990 describe the 
treatment the veteran has received for various health 
problems including, but not limited to, problems with his 
eyes, knee, and back.  May 1987 private report specifically 
states that the veteran had experienced back problems his 
entire life.  As well, a December 1990 VA examination report 
reveals diagnoses of postoperative left medial meniscectomy, 
and chronic lumbosacral strain.  Furthermore, VA medical 
records dated from 1991 to 2002 from various VA Medical 
Centers, including Little Rock, Central Arkansas, Shreveport 
and Springer, further describe the treatment the veteran has 
received over time for various health problems including his 
back.

In October 1997, the veteran had an additional RO hearing.  
At this time, he testified that he had some back pain while 
growing up when he played basketball, but that the first 
medical evidence of a back disability was discovered on a 
private examination conducted in June 1966.  However, he was 
somehow found to be normal on his entrance examination.  He 
further testified that he did not began to experience back 
pain until a drill sergeant walked across his legs during 
calisthenics, which resulted in immediate pain different 
from any back pain he had previously experienced.  He was 
treatment immediately following this injury, and was placed 
on profile and given a back brace.  Subsequently, he was 
again injured when a drill sergeant grabbed him by the pack 
and flipped him over while on the rifle range.  The veteran 
continued to have pain while he was in service, and was 
eventually recommended for discharge by a Medical Board.  At 
the time of the hearing, he was experiencing constant back 
pain and was unsure if any of his private doctors had ever 
expressed an opinion indicating that his back disability was 
permanently aggravated by his injuries in active service.  
See October 1997 Hearing Transcript.

In January 1998, he veteran was examined by G. Evans, M.D.  
Dr. Evans indicated that the veteran had been found to have 
an abnormal back on an x-ray study prior to service, but 
that he was inducted in spite of this finding.  The 
veteran's injuries from his drill sergeants were noted, and 
the doctor opined that the veteran's preexisting problem was 
aggravated and caused to be worse by military service.  
Again, in September 1998, Dr. Evans issued a statement 
indicating that he had reexamined the veteran in August 
1998, that the veteran's spinal disorder that preexisted his 
military service was permanently aggravated by his military 
service, and that his current disability would be less if he 
had not had the trauma caused by his military services.

In May 1999, the veteran presented testimony before the 
undersigned member of the Board.  His testimony, in relevant 
part, was essentially the same as he presented in his 
previous hearings.  See May 1999 Travel Board Hearing 
Transcript.

Private treatment records from September 1999 note a 
longstanding history of back pain, which had recently been 
aggravated. The assessment was low back pain.

In March 2000, the veteran was afforded a VA orthopedic 
examination.  All three volumes of the claims folder were 
available and reviewed, including old x-ray studies.  Upon 
examination of the veteran, he was diagnosed with chronic 
lumbar sprain, chronic pain disorder, and facet hypertrophy, 
minimal foraminal stenosis.  It was the examiner's opinion 
that the partial sacralization of L5 on the 1966 and 
subsequent x-rays was a developmental anomaly which might 
predispose a person to having low back pain/strain.  The 
veteran had low back pain before service, during service, 
and after service.  The onset of low back pain episodes was 
apparently in the early 1960's, however, there was no 
medical data to indicate aggravation of the developmental 
anomaly by military service.  The examiner added that the 
low back injury during military service had minimal relation 
to the veteran's recent low back disability since the 
previous episodes of low back pain/strain might be a risk 
factor for subsequent episodes of low back pain/strain.  The 
veteran's military service and the alleged circumstances of 
his in-service low back injury, however, seemed to be a 
significant focus for psychological factors in his chronic 
pain disorder as the chronic pain disorder was 
disproportional with the physical low back condition.

Following the January 2001 Board decision, which was vacated 
by the Court's April 2001 Court order, the veteran submitted 
various private medical records dated from 1966 to 1980 from 
various health care providers including, but not limited to 
S. McConkie, M.D., R. Harrison, M.D., C. Goodman, M.D., and 
the Norwood Surgical Clinic.  These records further describe 
the veteran's back disorder, but do not provide information 
as to the etiology of the disorder.

In April 2002, the Board obtained an IME opinion primarily 
regarding the etiology of the veteran's low back disability.  
The IME was issued by the Vice-Chairman and Professor of the 
Department of Orthopedic Surgery and Rehabilitation, 
University of Mississippi Medical Center.  Upon a review of 
the record, the medical specialist found that the veteran's 
condition existed prior to his entrance into the service, 
and that his brief (3 to 4-month) active service did not in 
any way aggravate the pre-existing condition.  The 
specialist further noted that the chronic nature of the low 
back pain that the veteran had continued to have was 
consistent with the normal natural history of the particular 
process, which was not in any way aggravated, exacerbated or 
accelerated by the veteran's brief tenure in active service.

A July 2002 VA Magnetic Resonance Imaging (MRI) report from 
the Central Arkansas VA Medical Center shows the veteran's 
current diagnoses are mild degenerative disc disease at L1-
L5, and mild bilateral anterior/inferior neural foraminal 
narrowing at L3-4 and L4-5.

In response to the April 2002 IME, the veteran submitted a 
July 2002 statement from G. Evans, M.D.  Dr. Evans indicated 
that the physical exertion required by the veteran's 
military training contributed to and made worse the pain and 
loss of function that he experienced prior to service.  Even 
had the "[r]iffle range instructor not 'jumped up and down' 
(his words) on his spine . . ." the veteran's present 
condition would be worse due to the nature of the pre-
existing condition.  However, Dr. Evans noted, although x-
rays of the pre-existing spinal condition were available to 
the drafting board's doctors, the veteran still passed his 
physical (entrance) examination. 

After reviewing the evidence of record, the Board must first 
determine if the presumption of sound condition upon 
entrance into service is applicable in this case.  The Board 
finds that, although the January 1966 enlistment physical 
examination is silent as to the existence of a pre-service 
disorder, the evidence includes the June 1966 report from 
the Wadley Hospital which constitute clear and unmistakable 
evidence that the veteran's low back disability preexisted 
his entrance into active service in December 1966.  As such, 
the veteran is not entitled to the presumption of soundness 
with regard to the claimed back disability.  38 U.S.C.A. §§ 
1110, 1111; 38 C.F.R. § 3.304(b).

The evidence is also clear that the veteran's low back 
disability did not result from disease or injury prior to 
service, but rather that the veteran was born with this 
disability.  This conclusion is confirmed by numerous 
medical records contained in the claims files including, but 
not limited to, Dr. Knight's August 1968 statement 
classifying the veteran's back disorder as one of the more 
common congenital anomalies of the lumbar/lumbosacral spine, 
the August 1978 VA examination report noting a history of 
back abnormality since birth, and the March 2000 VA 
examination report indicating that the veteran's back 
disorder was a developmental abnormality.  As discussed 
above, congenital or developmental defects are not diseases 
or injuries within the meaning of applicable law and 
regulations for VA compensation purposes. 38 C.F.R. § 
3.303(c) (2002).  A defect is a structural or inherent 
abnormality or condition which is more or less stationary in 
nature. VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  However, 
service connection may be granted for diseases of 
congenital, developmental, or familial origin, but not for 
defects, unless such defect was subject to superimposed 
disease or injury during military service.  Id.  In this 
case, the veteran contends that his pre-service congenital 
back disability was injured during service, and thus, was 
permanently aggravated beyond the natural progress of the 
disease.

Now the Board turns to the question of whether the veteran's 
congenital low back defect was subject to a superimposed 
disease or injury during military service that resulted in 
disability apart from the developmental defect.  See 
VAOPGCPREC 82-90.  In this respect, a preexisting injury or 
disease will be considered to have been aggravated by 
service where there is an increase in disability during such 
service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In this 
case, the Board does not question the veteran's contentions 
that he suffered from back pain and other back 
symptomatology during active service.  These facts are 
clearly reported in the service medical records.  The 
questionable issue in this case is whether the veteran's 
pre-existing back disability was subject to a permanent 
worsening of the condition (aggravation) during active 
service.   

Specifically, in deciding a claim based on aggravation, 
after having determined the presence of a preexisting 
condition as in this case, the Board must first determine 
whether there has been any measured worsening of the 
disability during service and then whether this constitutes 
an increase (permanent in nature) in the disability, see 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, 
has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994).

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence in this case is against an 
award of service connection for a low back disability.  It 
is the Board's duty to assess the credibility and probative 
value of evidence and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

In this case, the service medical records contain January 9, 
1967 notations showing chronic low back pain aggravated by 
heavy duty.  However, an August 1968 medical report from Dr. 
Knight indicates that, upon x-ray examination, the veteran's 
transitional L5 vertebra with bilateral sacralization and 
pseudoarthrosis formation did not reveal any changes when 
compared to the 1966 pre-service x-ray study (from the 
Wadley Hospital).

The Board also acknowledges that the August 1968 report from 
Dr. Knight reveals his belief that the veteran's congenital 
anomaly (transitional lumbosacral vertebra) contributed to 
an increased likelihood of postural back pain and various 
elements of lumbosacral strain, which coupled with the 
veteran's in-service symptomatology from the reported in-
service trauma, would bring to light the veteran's latent 
tendency for back pain.  However, the Board also notes that, 
by Dr. Knight's own admission, the in-service symptomatology 
or reported trauma sustained during basic training was only 
one of the multiple traumas he had and would sustain during 
life, and that there was no consensus as to the possibility 
of a permanent exacerbation to the back from the trauma 
sustained in service.  Furthermore, Dr. Knight believed that 
it was impossible to look back on something that happened in 
December 1966 later in August 1968, and say whether or not 
it contributed to any permanent exacerbation or residuals of 
the veteran's back.

Furthermore, the March 2000 VA orthopedic examination report 
reveals that the partial sacralization of L5 on the 1966 
private and subsequent x-rays was a developmental anomaly 
which might predispose a person to having low back 
pain/strain.  However, there was no medical data to indicate 
aggravation of the developmental anomaly by military 
service.  As a matter of fact, the examiner pointed that the 
veteran's military service and the alleged circumstances of 
his in-service low back injury, seemed to be a significant 
focus for psychological factors in his chronic pain disorder 
as the chronic pain disorder was disproportional with the 
physical low back condition.

The Board acknowledges that the veteran has submitted 1998 
and 2002 statements from Dr. Evans, which in essence 
indicate that the veteran's pre-existing problem was 
aggravated by his military service, and that his current 
disability would be less severe if he had not had the 
reported in-service trauma.  

In this respect, in order to finally clarify the issues in 
this case, in April 2002, the Board obtained an IME opinion, 
which was issued by the Vice-Chairman and Professor of the 
Department of Orthopedic Surgery and Rehabilitation, 
University of Mississippi Medical Center.  The IME in 
summary concludes that the veteran's condition existed prior 
to his entrance into the service, and that his brief (3 to 
4-month) active service did not in any way aggravate the 
pre-existing condition.  The chronic nature of the low back 
pain that the veteran has continued to have was deemed 
consistent with the normal natural history of the particular 
process, which was not in any way aggravated, exacerbated or 
accelerated by the veteran's brief tenure in active service.

The Board further acknowledges the July 2002 statement from 
Dr. Evans submitted in response to the April 2002 IME.  The 
Board finds that Dr. Evan's statement is consistent with the 
IME to the extent that it acknowledges that, even had the 
veteran not sustained trauma in service, his present 
condition would be worse due to the nature of the pre-
existing condition.  However, Dr. Evan's response continues 
to assert that the physical exertion required by the 
veteran's military training contributed to and made worse 
the pain and loss of function that he experienced prior to 
service.  Dr. Evan's also points out that the veteran's 1966 
x-rays showing a pre-existing spinal condition were 
available to the drafting board's doctors and, nevertheless, 
the veteran still passed his physical (entrance) 
examination.  In this respect, the Board respectfully 
acknowledges Dr. Evan's conclusion.  However, the Board 
finds that such statements still lack any objective 
explanation as to whether the veteran's congenital back 
disability was subject to a superimposed disease or injury 
during military service which resulted in disability apart 
from the developmental defect, and in a permanent 
aggravation of the condition.

After careful review of the veteran's contentions as 
presented in his numerous statements and his testimony, and 
after a thorough review of the medical record, the Board 
finds that the evidence does not indicate that there was an 
increase in the severity of the veteran's preexisting back 
disability during active service, as opposed to the 
manifestation of symptoms, and therefore clear and 
unmistakable evidence is not required to rebut the 
presumption of aggravation. 

While the Board finds the veteran's testimony to be very 
credible as to the occurrence of the in-service injuries at 
the hands of his superiors, the Board also notes that the 
service medical records are completely negative for any 
mention/description of an acute trauma to the low back, to 
include any trauma sustained at the hands of his superiors.  
As well, the Board finds that the service medical records 
merely show treatment for back pain and other symptoms, and 
that these prevented his return to duty that required 
physical exertion.  Lastly, the Board finds the medical 
evidence of record fails to show that the veteran's 
congenital back disability was subject to a superimposed 
disease or injury during military service which resulted in 
disability apart from the developmental defect, and in a 
permanent aggravation of the condition.

For the foregoing reasons, the preponderance of the evidence 
does not show that a permanent increase in the veteran's 
back disability, in contrast to the symptoms, occurred 
during active service.  The presumption of aggravation 
provided for in 38 C.F.R. § 3.306(a)(b) is not for 
application in this case as described above.  And, as the 
evidence does not establish that the veteran's preexisting 
congenital back disability was aggravated by active service, 
entitlement to service connection is not warranted in this 
case.  Maxson v. West, 12 Vet. App. 453 (1999).


ORDER

Entitlement to service connection for a low back disability 
is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

